Case: 13-50592      Document: 00512904959         Page: 1    Date Filed: 01/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 13-50592                                FILED
                                                                           January 15, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA                                                          Clerk

                                                 Plaintiff-Appellee
v.

ROBERT NICHOLAS BROOKS

                                                 Defendant-Appellant




                  Appeals from the United States District Court
                        for the Western District of Texas
                  USDC Nos. 5:10-CR-536-1 and 5:12-CR-666-1


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       A jury convicted Robert Brooks of one count of conspiracy to commit mail
fraud and seven counts of mail fraud in connection with a scheme to defraud
mortgage lenders. The jury also convicted Brooks of two counts of tax fraud.
Brooks appeals from his convictions and sentences, arguing: (1) that the
evidence is insufficient to support the jury’s verdict on each count; (2) that the
district court improperly admitted unauthenticated documents and testimony
in violation of his Sixth Amendment confrontation right; and (3) that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50592       Document: 00512904959          Page: 2     Date Filed: 01/15/2015



                                       No. 13-50592
district court misapplied a sentencing enhancement for “sophisticated means”
under U.S.S.G. § 2B1.1(b)(10)(C). The government concedes the evidence is
insufficient to support the jury’s verdict on one of the counts of mail fraud—
specifically, Count Three as charged in the grand jury’s indictment of Brooks
dated June 16, 2010. 1 We agree. Having independently reviewed the record
evidence, we find it sufficient to support the jury’s verdict on all remaining
counts. 2 Finding Brooks’ other arguments to be without merit, we vacate
Brooks’ conviction and sentence as to Count Three and affirm Brooks’ other
convictions and sentences.
       VACATED in part and AFFIRMED in part.
1 Rawle at 54-55.
       2 United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc)
(“[R]eviewing courts must affirm a conviction if, after viewing the evidence and all reasonable
inferences in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979))).
                                               2